         Case 1:20-cv-00554-DAT Document 56 Filed 11/04/20 Page 1 of 1




           In the United States Court of Federal Claims
                                          No. 20-554C
                                    Filed: November 4, 2020


 FREEALLIANCE.COM, LLC,

                       Plaintiff,

 v.

 THE UNITED STATES,

                       Defendant,

 v.

 AGILE-BOT II, LLC,

                       Intervenor-Defendant.


               ORDER GRANTING MOTION TO WITHDRAW PROTEST

        On November 4, 2020, Plaintiff, Freealliance.com, LLC (“Freealliance”), filed a motion
to withdraw the above-captioned protest. (ECF No. 54). The same day, Defendant, the United
States, filed a response stating that it does not oppose Freealliance’s motion and explaining that
“Freealliance confirmed that any dismissal should be with prejudice.” (ECF No. 55). In light of
Freealliance’s representations, and pursuant to RCFC 41(a)(2), the Court hereby GRANTS
Freealliance’s motion, (ECF No. 54), and DISMISSES the above-captioned case with prejudice.
Each party shall bear its own costs. The Clerk is directed to enter judgment accordingly.

       IT IS SO ORDERED.

                                                                    s/   David A. Tapp
                                                                    DAVID A. TAPP, Judge
